Exhibit 10.1

RESTRICTED STOCK AWARD AGREEMENT

(TIME VESTED)

THIS AGREEMENT is entered into and effective as of             , 20     (the
“Date of Grant”), by and between Smart Sand, Inc. (the “Company”) and
                     (the “Grantee”).

A. The Company has adopted the Smart Sand, Inc. 2016 Omnibus Incentive Plan (the
“Plan”) authorizing the grant of Restricted Stock Awards to employees,
non-employee directors and consultants of the Company and its Subsidiaries (as
defined in the Plan).

B. The Company desires to give the Grantee a proprietary interest in the Company
and an added incentive to advance the interests of the Company by granting to
the Grantee a Restricted Stock Award pursuant to the Plan.

Accordingly, the parties agree as follows:

 

1. Grant of Award.

The Company hereby grants to the Grantee a Restricted Stock Award (the “Award”)
consisting of (        ) shares (the “Award Shares”) of the Company’s common
stock, par value $0.001 per share (the “Common Stock”), subject to the terms,
conditions and restrictions set forth below and in the Plan. Reference to the
Award Shares in this Agreement will be deemed to include the Dividend Proceeds
(as defined in Section 3.3 of this Agreement) with respect to such Award Shares
that are retained and held by the Company as provided in Section 3.3 of this
Agreement.

 

2. Grant Restriction.

2.1 Restriction and Forfeiture. The Grantee’s right to retain the Award Shares
will be subject to the Grantee remaining in continuous employment or service
with the Company or any Subsidiary for a period of four(4) years (the
“Restriction Period”) following the Date of Grant; provided, however, that such
employment/service period restrictions (the “Restrictions”) will lapse and
terminate prior to the end of the Restriction Period with respect to
[            ] of such shares on [                    ], with respect to
[            ] of such shares on [                    ], with respect to
[            ] of such shares on [                    ], and as set forth in
Section 2.2 below [,Section 2.3 below,] or as otherwise set forth in the Plan.

2.2 Termination of Employment or Other Service.

(a) Termination for Reasons other than Cause or Adverse Action. [Except as
otherwise provided in Section 2.3,] In the event the Grantee’s employment or
other service with the Company and all Subsidiaries is terminated for any reason
other than Cause or Adverse Action, all rights of the Grantee under this
Agreement will terminate immediately without notice of any kind, and this Award
will be terminated and all Award Shares with respect to which the Restrictions
have not lapsed will be forfeited.

(b) Termination for Cause or Adverse Action. In the event the Grantee’s
employment or the service with the Company and all Subsidiaries is terminated
for Cause or Adverse Action, or if it is determined that the Grantee has taken
any action that would constitute Cause or Adverse Action, the Company shall be
entitled to take any and all action permitted under the Plan.

[2.3 Change in Control.                                         ]

 

3. Issuance of Award Shares.

3.1 Privileges of a Shareholder; Transferability. As soon as practicable after
the execution and delivery of this Agreement and the satisfaction of any
conditions to the effective issuance of such Award Shares, the Grantee will be
recorded on the books of the Company as the owner of the Award Shares, and the
Company will



--------------------------------------------------------------------------------

issue one or more duly issued and executed stock certificates evidencing the
Award Shares. Except as otherwise expressly provided in this Agreement, the
Grantee will have all voting, dividend, liquidation and other rights with
respect to the Award Shares in accordance with their terms upon becoming the
holder of record of such Award Shares; provided, however, that prior to the
lapse or other termination of the Restrictions applicable to Award Shares, such
Award Shares will not be assignable or transferable by the Grantee, either
voluntarily or involuntarily, and may not be subjected to any lien, directly or
indirectly, by operation of law or otherwise. Any attempt to transfer, assign or
encumber the Award Shares other than in accordance with this Agreement and the
Plan will be null and void and will void the Award, and all Award Shares for
which the Restrictions have not lapsed will be forfeited and immediately
returned to the Company.

3.2 Enforcement of Restrictions. To enforce the Restrictions imposed by this
Agreement and the Plan, the Company may place a legend on the stock certificates
referring to the Restrictions and may require the Grantee, until the
Restrictions have lapsed with respect to Award Shares, to keep the stock
certificates evidencing such Award Shares, together with duly endorsed stock
powers, in the custody of the Company or its transfer agent or to maintain
evidence of stock ownership of such Award Shares, together with duly endorsed
stock powers, in a certificateless book-entry stock account with the Company’s
transfer agent.

3.3 Dividends and Other Distributions. Unless the Committee, as defined by the
Plan, determines otherwise in its sole discretion (including, without
limitation, at any time after the grant of the Restricted Stock Award), any
dividends or distributions (including, without limitation, any cash dividends,
stock dividends or dividends in kind, the proceeds of any stock split or the
proceeds resulting from any changes or exchanges described in Section 6 of this
Agreement, all of which are referred to herein collectively as the “Dividend
Proceeds”) that are paid or payable with respect to shares of Common Stock
subject to the unvested portion of a Restricted Stock Award will be subject to
the same rights and restrictions under this Agreement as the shares to which
such dividends or distributions relate. The Committee may, in its sole
discretion, distribute such Dividend Proceeds to the Grantee or it may retain
and hold such Dividend Proceeds subject to the Restrictions and the other terms
and conditions of this Agreement. In the event the Committee determines not to
pay such Dividend Proceeds currently, the Committee will determine in its sole
discretion whether any interest will be paid on such Dividend Proceeds. In
addition, the Committee may, in its sole discretion, cause such Dividend
Proceeds to be paid to the Company pursuant to Section 5 of this Agreement in
order to satisfy any federal, state or local withholding or other
employment-related tax requirements attributable to such dividends or
distributions or to the Grantee’s receipt of the Award or the lapse or
termination of the Restrictions applicable to Award Shares.

 

4. Rights of Grantee.

4.1 Employment or Service. Nothing in this Agreement will interfere with or
limit in any way the right of the Company or any Subsidiary to terminate the
employment or service of the Grantee at any time, nor confer upon the Grantee
any right to continue in the employment or service with the Company or any
Subsidiary at any particular position or rate of pay or for any particular
period of time.

4.2 Rights as a Stockholder. The Grantee will have no rights as a stockholder
until the Grantee becomes the holder of record of such Award Shares, and no
adjustment will be made for dividends or distributions with respect to the Award
Shares as to which there is a record date preceding the date the Grantee becomes
the holder of record of the Award Shares, except as may otherwise be provided in
the Plan or determined by the Committee in its sole discretion.

 

5. Withholding Taxes.

The Company is entitled to (a) withhold and deduct from future wages of the
Grantee (or from other amounts that may be due and owing to the Grantee from the
Company), or cause to be paid to the Company out of Dividend Proceeds, or make
other arrangements for the collection of all legally required amounts necessary
to satisfy any federal, state or local withholding and employment-related tax
requirements attributable to the receipt of the Award, the receipt of dividends
or distributions on Award Shares, or the lapse or termination of the
Restrictions applicable to Award Shares, or (b) require the Grantee promptly to
remit the amount of such withholding to the Company. In the event that the
Company is unable to withhold such amounts, for whatever reason, the Grantee
agrees to pay to the Company an amount equal to the amount the Company would
otherwise be required to withhold under federal, state or local law.

 

2



--------------------------------------------------------------------------------

6. Adjustments.

In the event of any reorganization, merger, consolidation, recapitalization,
liquidation, reclassification, stock dividend, stock split, combination of
shares, rights offering or divestiture (including a spin-off) or any other
change in the corporate structure or shares of the Company, the Committee (or,
if the Company is not the surviving corporation in any such transaction, the
board of directors of the surviving corporation), in order to prevent dilution
or enlargement of the rights of the Grantee, will make appropriate adjustment
(which determination will be conclusive) as to the number and kind of securities
or other property (including cash) subject to this Award.

 

7. Subject to Plan.

The Award and the Award Shares granted pursuant to this Agreement have been
granted under, and are subject to the terms of, the Plan. Terms of the Plan are
incorporated by reference in this Agreement in their entirety, and the Grantee,
by execution hereof, acknowledges having received a copy of the
Plan. Capitalized terms used and not otherwise defined herein shall have the
meanings ascribed to such terms in the Plan. The provisions of this Agreement
will be interpreted as to be consistent with the Plan, and any ambiguities in
this Agreement will be interpreted by reference to the Plan. In the event that
any provision of this Agreement is inconsistent with the terms of the Plan, the
terms of the Plan will prevail.

 

8. Miscellaneous.

8.1 Binding Effect. This Agreement will be binding upon the heirs, executors,
administrators and successors of the parties to this Agreement.

8.2 Governing Law. This Agreement and all rights and obligations under this
Agreement will be construed in accordance with the Plan and governed by the laws
of the State of Delaware, without regard to conflicts of laws provisions.

8.3 Entire Agreement. This Agreement and the Plan set forth the entire agreement
and understanding of the parties to this Agreement with respect to the grant and
vesting of this Award and the administration of the Plan and supersede all prior
agreements, arrangements, plans and understandings relating to the grant and
vesting of this Award and the administration of the Plan.

8.4 Amendment and Waiver. Other than as provided in the Plan, this Agreement may
be amended, waived, modified or canceled only by a written instrument executed
by the parties to this Agreement or, in the case of a waiver, by the party
waiving compliance.

8.5 Code Section 409A. The parties intend that the Award and this Agreement
involve the transfer of “property” subject to Section 83 of the Code and, as
such, are exempt from the requirements of Section 409A of the Code, and, with
respect to Dividend Proceeds payable in cash, the parties intend that such
payments are exempt from the requirements of Section 409A of the Code as short
term deferrals under Section 1.409A-1(b)(4) of the Treasury Regulations. The
Award and this Agreement will be construed and administered in a manner that is
consistent with and gives effect to such intent.

[Signature page follows]

 

3



--------------------------------------------------------------------------------

The parties hereto have executed this Agreement effective the day and year first
above written.

 

    SMART SAND, INC.    

 

    Name:     Title:

 

By execution of this Agreement, the Grantee acknowledges having received a copy
of the Plan.

   

 

GRANTEE

   

 

 

    (Signature)    

 

    (Name and Address)    

 

   

 

 

4